Title: To Thomas Jefferson from Christian Schultz, 19 July 1823
From: Schultz, Christian
To: Jefferson, Thomas


                        Venerable Sir
                        
                            Schultz’s Range Virginia
                            July 19—1823
                        
                    Thrice have I attempted to address you, and Thrice have I torn up my notes, under the impression that your time must be too much engaged with old correspondents, to spare any for new—But my friendship for injured merit have overruled my prudenceWhen I sent you my humble, but perharps zealous defence of Mr Dewitt Clinton by a “Candid Virginian”: I did not intend to trespass on your time: or avow myself the writer as I now do in a confidential wayI am a native of New York and removed eight years ago to Virginia near the Ohio, where I have settled for life—So that I am, what I profess to be, “a Candid Virginian”Having known Mr Clinton for nearly one quarter of a century, and enjoyed his friendship and confidence: I am well convinced, that there is no foundation in truth for any of the charges which disappointed office seekers, and those who are jealous of his brilliant talents have prefered against him. Being myself perfectly acquainted with all the sources of intrigue in that State, which have given rise to the various factions who have assailed Mr C: I felt it a duty due to the high opinion I entertain of his talents, republicanism and patriotism, to expose the fallacy and inconsistency of those charges, in a pamphlet form—Mr C was equally ignorant of the contents of the Pamphlet before it was published, as he is of this letter: they are both the spontanious affirmation of my own warm friendship for him.One single word from you, Sir, will do more than all I can write in a year. And as you are now above all party & political considerations, it, no doubt, will give you pleasure, to aid in doing Justice to one so deserving of it—Should you therefore be of opinion that there is no foundation for those charges, or that they are satisfactorily refuted by documentary evidence: you will not only do an act of justice to injured merit, but confer an act of favour and condescension by addressing a line to that effect.I feel very sensibly, Sir, the awkard position in which I stand, since it has become so common for scriblers like me to address you, with a view of publishing, what you perhaps only intended for  private use—I will therefore at least Desire the credit of being candid, and request, in case you honor me with a line, that it may be for the Public eye.With sentiment of Profound respect I have the honor to be your fellow Citizen
                        C. Schultz
                    
   The Editors of the “National Advocate” took the lead. He supported Governor Yates until he refused the Editor an official favour—And then he began to denounce the New Governor!
